2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on April 21, 2020, with claims 1-23, wherein claims 5, 13 and 19 are cancelled and claims 20-23 are newly added. Hence claims 1-4, 6-12, 14-18 and 20-23 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2020, has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processing unit” in claims 1, 9 and 15. Wherein, examiner’s findings in the instant specification, para [0036], reveals that the “processing unit” comprises one or more “processors”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Response to Arguments
Applicant's arguments filed April 21, 2020, with respect to claims 1-20 have been fully considered but moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is “anticipated by” claims 1 of the copending application (16/803,172). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
1. A computing device, comprising: a wireless communication interface; 
     memory for storing a predictive model generated by a neural network training engine, the predictive model comprising weiqhts of a neural network; and 
a processing unit for: determining an amount of data to transfer through the wireless communication interface and at least one additional parameter characterizing operating conditions of the data transfer through the wireless communication interface; 
   executing a neural network inference engine using the predictive model for inferring an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface; and 
   configuring the wireless communication interface to operate at the optimal data transfer rate.
A computing device, comprising: a wireless communication interface; and 
     a processing unit comprising one or more processor for: determining parameters characterizing operating conditions of a data transfer through the wireless communication interface, the parameters including an amount of data to transfer through the wireless communication interface; 
   transmitting the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device; 
   receiving an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and 
   configuring the wireless communication interface to operate at the optimal data transfer rate;  30 




Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No.  16/803,172 . Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
2. The computing device of claim 1, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is an optimal data transmission rate.  
2. The computing device of claim 1, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.  


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
The computing device of claim 1, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is an optimal data reception rate.  
3. The computing device of claim 1, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate.  


Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
4.  The computing device of claim 1, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.
5. The computing device of claim 1, wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.


Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
6. The computing device of claim 1, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, and a mesh communication interface.  
6. The computing device of claim 1, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, and a mesh communication interface.  


Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No.  16/803,172 . Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
7. The computing device of claim 1, wherein the computing device consists of an environment control device (ECD).  
7. The computing device of claim 1, wherein the computing device consists of an environment control device (ECD).  


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.  16/803,172 . Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
8. The computing device of claim 7, wherein the ECD consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.  
The computing device of claim 7, wherein the ECD consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.  


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
9.   A method for inferring an optimal wireless data transfer rate using a neural network, the method comprising: storing a predictive model generated by a neural network training engine in a memory of a computing device, the predictive model comprising weights of a neural network; 
	    determining by a processing unit of the computing device an amount of data to transfer through a wireless communication interface of the computing device and at least one additional parameter characterizing operating conditions of the data transfer through the wireless communication interface; 
    executing by the processing unit a neural network inference engine using the predictive model for inferring an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface and the at least one additional  parameter characterizing operating conditions of the data transfer through the wireless communication interface;  and 
    configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate.  
A method for inferring an optimal wireless data transfer rate using an inference server, the method comprising: determining by a processing unit of a computing device parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface, the processing unit comprising one or more processor; 
    transmitting by the processing unit the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or 
    receiving by the processing unit an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and   
    configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate; 
    wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No.  16/803,172. Although the claims at issue are not  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
10. The method of claim 9, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.  
10. The method of claim 9, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.  


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
11. The method of claim 9, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate.  
11. The method of claim 9, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate.  


Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 

Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
12.  The method of claim 9, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.  
13. The method of claim 9, wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.  


Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
14.  The method of claim 9, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.  
15. The method of claim 9, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.  


Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 

Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
15.     A non-transitory computer program product comprising instructions executable by a processing unit of a computing device, the execution of the instructions by the processing unit of the computing device providing for inferring an optimal wireless data transfer rate using a neural network by: storing a predictive model generated by a neural network training engine in a memory of the computing device, the predictive model comprising weights of a neural network; 
         determining by the processing unit an amount of data to transfer through a wireless communication interface of the computing device and at least one additional parameter characterizing operating conditions of the data transfer through the wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface; 
         executing by the processing unit a neural network inference engine using the predictive model for inferring an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface and the at least one 
         configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate.  
A method for inferring an optimal wireless data transfer rate using an inference server, the method comprising: determining by a processing unit of a computing device parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface, the processing unit comprising one or more processor; 
    transmitting by the processing unit the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device; 
    receiving by the processing unit an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and   
    configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate; 
    wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  
16. An inference server, comprising: a communication interface; memory for storing a predictive model generated by a neural network training engine; and a processing unit comprising one or more processor for: receiving from a computing device via the communication interface parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface of the computing device; executing a neural network inference 


Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
16.  The non-transitory computer program product of claim 15, wherein the data    transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is an optimal data transmission rate.  
The inference server of claim 16, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate.  


Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
17. The non-transitory computer program product of claim 15, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is an optimal data reception rate.  
18. The inference server of claim 16, wherein the data transfer is a reception of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate.  


Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
18. (Currently amended) The non-transitory computer program product of claim 15, wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface comprises at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.  
The inference server of claim 16, wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a radio frequency, a signal strength, an error rate, and a period of time at which the data transfer occurs.  


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No.  16/803,172. Although the claims at issue are not identical, they are not patentably distinct from each other because  of the copending application (16/803,172). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 15/815,162 (Instant)
Application No  16/803,172 (Copending)
20.  The non-transitory computer program product of claim 15, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.  
23. The inference server of claim 16, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al (US 20200364588 A1), hereinafter, “Knox” in view of Bahadiroglu  et al (US Bahadiroglu” further in view of Girish et al (US 20170111253 A1), hereinafter, “Girish”.
	Regarding claims 1, 9 and 15, Knox discloses: A computing device (Knox: fig 1A, Computing device 26), a method for inferring an optimal wireless data transfer rate using a neural network (Knox: fig 3E, para [0038], where, “FIG. 3D illustrates a flow diagram for managing interaction recommendations using interaction data associated with a ubiquitous computing environment”), the computing device and the method comprising: a non-transitory computer program product comprising instructions executable by a processing unit of a computing device (Knox: fig 1B and 4A, para [0070], where, “computing device 26 may display content by processing a markup language that describes instructions for formatting or presentation of content such as (XML) data”), the execution of the instructions by the processing unit of the computing device providing for inferring an optimal wireless data transfer rate using a neural network (Knox: fig 1B, “Neural Network” and 1C, “Inference Intelligence”), by: 
	a wireless communication interface (Knox: fig 1B, para [0071], “Wireless subsystem 64” which includes wireless communication interface, fig 1B, block 64, para [0064]); 
	memory for storing a predictive model generated by a neural network training engine (Knox: fig 1E, block 112 “training data”, fig 4A, memory 418 and 428, “Network Interface 210” and “Memory 240”, para [0032]-[0033] and para [0044], where, store and exchange of data related to neural network, para [0059]-[0060], fig 3E, step 382, where, generate a “neural model” equivalent to “neural network training engine”, fig 3B, block 324); the predictive model comprising weiqhts of a neural network (Knox: fig 3E, step 384 (equivalent to “predictive model”), where, “using the model, calculate (equivalent to “predict”) and assign weights and bias values to engagement data associated with user intention information” and “desired outcome information” (equivalent to “predicted result”), para [0077] and [0091], where, “inference intelligence 132 for respective datasets may determine applicability, bias, or weighted value used by the algorithm applications”, para [0081], where, “identifying optimal and non-optical engagement measured by data values, data parameters and conditions; predicting qualitative and qualitative engagement measured by data values, data parameters, and conditions; and optimal interaction conditions and or parameters associated with respective user and system activities”); and 
	a processing unit (Knox: fig 1E, “Data Processor 118”) for: determining an amount of data to transfer through the wireless communication interface (Knox: fig 3B, step 322,  para [0092], where, “processing logic identifies “engagement data 110” (equivalent to “amount of data”), events and interactions 130 associated with a subject”, fig 4A, para [0097], where, “system 400, a block is and assigned a token value and, based on EID ownership and permissions granted to authorized associated users (receivers), said value is transferred (through “network 410” equivalent to “wireless communication interface”) by digitally signing the hash produced by adding the previous transaction” as the “network 410” can be “wired/wireless subsystem 64”, fig 1B) and at least one additional parameter (Examiner’s Note: Based on the definition of parameter provided by the instant specification in para [0052], the examiner interpret the “parameter” as “Error Rate”. Knox: fig 5, para [0127], where, “categories and sub-categories within a validation range and/or “error ratio” (equivalent to “error rate”),  that reflects a probability of accuracy. In some aspects, survey 572 information is collected by the profile manger 550 such that reliable affinity data 564 can be processed within an acceptable range of validity and/or error ratio”), 
	… executing a neural network inference engine (Knox: fig 1C, “Inference Intelligence” equivalent to “neural network inference engine”),  using the predictive model for inferring (Knox: fig 3E, step 384 (equivalent to “predictive model”), where, “using the model, calculate (equivalent to “predict”) and assign weights and bias values to engagement data associated with user intention information” and “desired outcome information” (equivalent to “predicted result”), para [0077] and [0091], where, “inference intelligence 132 for respective datasets may determine applicability, bias, or weighted value used by the algorithm applications”, para [0081], where, “identifying optimal and non-optical engagement measured by data values, data parameters and conditions; predicting qualitative and qualitative engagement measured by data values, data parameters, and conditions; and optimal interaction conditions and or parameters associated with respective user and system activities”); 

	Knox does not explicitly teach: characterizing operating conditions of the data transfer through the wireless communication interface, the parameters including an amount of data to transfer through the wireless communication interface 
	However, Bahadiroglu in the same field of endeavor teaches: characterizing operating conditions of the data transfer through the wireless communication interface, the parameters (Bahadiroglu: para [0067], where, “the present invention adapts data transmission to existing real time network or connection conditions and available bandwidth by controlling packet size and inter-packet interval. Adaptation of network communications to the available bandwidth will, in turn, address such secondary effects as packet error rate (equivalent to “parameter”), packet loss or packet dropping”) including an amount of data to transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); 
…	
	an optimal data transfer rate (Bahadiroglu: para [0067], where, “the present invention adapts data transmission to existing real time network or connection conditions and available bandwidth by controlling packet size and inter-packet interval. Adaptation of network communications to the available bandwidth will, in turn, address such secondary effects as packet error rate (equivalent to “parameter”), packet loss or packet dropping”) of the wireless communication interface based on the amount of data to transfer through the wireless communication interface and the at least one additional the parameter characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Bahadiroglu, into a system and method, as taught by Knox for the  advantage of obtaining satisfactory performance in networks have thereby focused on traffic management methods for managing and controlling the traffic load and flow in a network, mechanisms for allocating network bandwidth and improvements in protocols for the efficient transmission of data (Bahadiroglu: para [0030]).

	neither Knox nor Bahadiroglu explicitly teach: configuring the wireless communication interface to operate at the optimal data transfer rate.
	However, Girish et al. in the same field of endeavor teaches: configuring the wireless communication interface to operate at the optimal data transfer rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Girish, into a system and method, as taught by Knox. Such incorporation is advantageous by improving the data rate of the current transfer session. There by improve the efficiency of the system (Girish: para [0030]).
Regarding claims 2,10 and 16, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the data transfer is a transmission of data by the computing device through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
the optimal data transfer rate is an optimal data transmission rate, however, Noriega teaches: the optimal data transfer rate is an optimal data transmission rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).
Regarding claims 3,11 and 17, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the data transfer is a reception of data by the computing device through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); and 
the optimal data transfer rate is an optimal data transmission rate, however, Noriega teaches: the optimal data transfer rate is an optimal data reception rate (Girish: fig 1-3, para [0020], where, “the plurality of data packets being output to the station over a wireless interface; (b) determining a minimum data rate threshold associated with the data transfer session, wherein the minimum data rate threshold indicates a potential for an interruption to the data transfer session; (c) determining a current data rate associated with the data transfer session; and (d) if the current data rate associated with the data transfer session is less than the minimum data rate threshold, outputting an alert to the station, wherein the alert provides an indication of the potential for an interruption to the data transfer session”, further in para [0036], where, “The minimum data transfer rate threshold may be set at any bitrate that is lower than an optimal or preferred bit rate at which the access point 110 is capable of delivering data to the station 120. For example, the minimum data transfer rate threshold may be set at a bitrate that would indicate to a user that content is not being transferred to the station 120 at an optimal or preferred rate”, see further para [0030]-[0036]).
The computing device of claim 1, wherein the parameters characterizing operating conditions of the data transfer through the wireless communication interface (Bahadiroglu: fig 6A, para [0109], “the network condition information acquired by Packet Transfer Engine (PTE) 20TS or by Packet Transfer Engine (PTE) 20TS in combination with Packet Transfer Engine (PTE) 20TR and information pertaining to a currently to be executed data transfer to determine the optimum packet size and inter-packet interval under the current Connection 18 conditions and for the amount and type of data to be transferred”); comprise at least one of the following: a radio frequency, a signal strength, and a period of time at which the data transfer occurs (Knox: fig 1B, para  [0074]).
Regarding claims 6, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 1, wherein the wireless communication interface is one of the following: a Wi-Fi communication interface (Knox: fig 1B, para [0074]).
Regarding claims 7, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 1, wherein the computing device consists of an environment control device (ECD) (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0061]).
Regarding claim 8, Knox modified by Bahadiroglu further modified by Girish further discloses: The computing device of claim 7, wherein the ECD consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claim 14, Knox modified by Bahadiroglu further modified by Girish further discloses: The method of claim 9, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claim 20, Knox modified by Bahadiroglu further modified by Girish further teaches: The non-transitory computer program product of claim 15, wherein the computing device consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay (Knox: fig 1A, “Computing Environment 12” equivalent to “ECD environment control device”, para [0060]-[0062], which includes sensors).
Regarding claims 21-23, Knox modified by Bahadiroglu further modified by Girish further teaches: The computing device of claim 1, wherein the execution of the neural network inference engine is performed (Knox: fig 1C, “Inference Intelligence” equivalent to “neural network inference engine”), upon determining changes which exceed a threshold for one of the amount of data to transfer through the wireless communication interface (Bahadiroglu: “the value is determined for the threshold for window growth, that is, the speed with which a window may be increased, and the maximum window size. If a window size is too small or the threshold is too low, the TCP/IP will not be able to transfer sufficient data for optimum performance and, if the prescribed window size is too large, TCP/IP may lose packets or network congestion may ensue, or both”) and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface (Examiner’s Note: Based on the definition of parameter provided by the instant specification in para [0052], the examiner interpret the “parameter” as “Error Rate”. Knox: fig 5, para [0127], where, “categories and sub-categories within a validation range and/or “error ratio” (equivalent to “error rate”),  that reflects a probability of accuracy. In some aspects, survey 572 information is collected by the profile manger 550 such that reliable affinity data 564 can be processed within an acceptable range of validity and/or error ratio”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461